Case 1:18-cv-00860-MPB-SEB Document 36 Filed 04/10/19 Page 1 of 5 PageID #: 176



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

      THOMAS F. ISLER,

                       Plaintiff,

      v.                                              CASE NO. 1:18-cv-00860-MPB-SEB

      MED-1 SOLUTIONS, LLC,

                       Defendant.


     BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                        JUDGMENT ON LIABILITY

           Plaintiff Thomas F. Isler has moved the Court for summary judgment on liability

    on his claim for violation of the Fair Debt Collection Practices Act (“FDCPA”) against

    Defendant Med-1 Solutions, LLC (“Med-1”). Dkt. 35.

           I.      STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

           On May 24, 2016, Med-1 filed a small claims lawsuit against Mr. Isler in the

    Washington Township Small Claims Court, captioned Med-1 Solutions, LLC v. Thomas

    Fiske Isler, Cause No. 49K07-1605-SC-02319 (hereinafter “the state court lawsuit”).

    Dkt. 9, p. 2; Dkt. 35-1, p. 1. The state court lawsuit concerned medical debt alleged to be

    owed by Mr. Isler. Id.

           The initial court date for the state court lawsuit was July 19, 2016. Dkt. 35-1, p.1.

    Mr. Isler appeared and met with Med-1’s attorney, Tara Gerber. Id. He did not want a

    judgment to be granted because he believed it would impair his credit rating, so he agreed

    in open court to make $40 per month payments. Dkt. 35-1, p. 1; Dkt. 9, p. 2. Ms. Gerber

    told Mr. Isler that no judgment would be entered against him as long as he remained
Case 1:18-cv-00860-MPB-SEB Document 36 Filed 04/10/19 Page 2 of 5 PageID #: 177



    current and that he did not need to appear at future court dates as long as he was current.

    Id.; Dkt. 35-1, p. 1. The state court lawsuit was continued to October 4, 2016, at which

    time Mr. Isler appeared and was current on his payments. Id. The case was then

    continued indefinitely so long as Mr. Isler made the payments as previously agreed. Dkt.

    35-1, p. 1.

            Unfortunately, Mr. Isler ran into financial difficulties and missed some payments

    so a new court date of July 25, 2017, was set. Dkt. 9, p. 2; Dkt. 35-1, p. 2. Mr. Isler

    appeared at the July 25, 2017, court date. Dkt. 35-1, p. 2. He still did not want a judgment

    taken against him, so he negotiated a renewed payment arrangement with Ms. Gerber. Id.

    Ms. Gerber required this time that payments be made by automatic ACH withdrawal

    from Mr. Isler’s bank account and in exchange agreed to reinstate the previous agreement

    that no judgment would be taken against Mr. Isler as long as he was current on his

    payments. Id. Ms. Gerber explicitly told Mr. Isler at that time that Med-1 would not

    obtain a judgment against him as long as his payments were current. Id. The case was

    continued to January 23, 2018. Dkt. 9, p. 3; Dkt. 35-1, p. 2.

            Mr. Isler’s payments began to be automatically deducted from his bank account

    shortly after the July 25, 2017, court date. Id. Mr. Isler was called out of state for work

    and was unable to attend the January 23, 2018, court date, but he believed that it was ok

    because his payments were current and it would just be reset. Dkt. 35-1, p. 2. Mr. Isler

    learned a few days later that it was not ok and that Med-1 had been represented by a new

    attorney, not Ms. Gerber, who had obtained a default judgment against him. Id.; Dkt. 9, p.

    3. Believing a mistake had been made, Mr. Isler contacted Med-1 and asked them to set

    aside the default judgment because of the agreement not to obtain a judgment as long as



                                                  2
Case 1:18-cv-00860-MPB-SEB Document 36 Filed 04/10/19 Page 3 of 5 PageID #: 178



    he was current on his payments. Id. Med-1 refused. Mr. Isler then filed an appeal to

    transfer the case to the superior court for a trial de novo. Id. at 2-3.

            II.     SUMMARY OF ARGUMENT

            The FDCPA prohibits debt collectors from using unfair or unconscionable means

    to collect or attempt to collect a debt. It was unfair and unconscionable, and therefore a

    violation of the FDCPA, for Med-1 to tell Mr. Isler that Med-1 would not obtain a

    judgment against him as long has he was current on payments and then to obtain a default

    judgment against him even though he was current on payments.

            III.    ARGUMENT

            The Fair Debt Collection Practices Act was passed by Congress with the stated

    goal of protecting consumers from debt collection abuses. 15 U.S.C. § 1692. One of the

    ways the FDCPA attempts to accomplish that goal is through § 1692f, which states a

    “debt collector may not use unfair or unconscionable means to collect or attempt to

    collect any debt.” The Seventh Circuit has acknowledged that this language is both

    “broad” and “as vague as they come.” Todd v. Collecto, Inc., 731 F.3d 734, 739 (7th Cir.

    2013); Beler v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 475 (7th Cir.

    2007). However, the Seventh Circuit gave its lower courts some relevant guidance when

    it favorably cited the Ninth Circuit case of Fox v. Citicorp Credit Servs., 15 F.3d 1507

    (9th Cir. 1994) in the Todd v. Collecto case. 731 F.3d at 740 (in discussing what is and is

    not a violation of § 1692f, the Court said: “On the other hand, seeking a writ of

    garnishment when the debtor was not behind in making payments can violate §1692f.

    Fox v. Citicorp Credit Servs., Inc., 15 F.3d 1507, 1517 (9th Cir. 1994)”).




                                                    3
Case 1:18-cv-00860-MPB-SEB Document 36 Filed 04/10/19 Page 4 of 5 PageID #: 179



            The relevant facts in the Fox case are particularly analogous to the facts here. The

    Foxes were sued by debt collector Citicorp Credit Services in Maricopa County, Arizona.

    Fox, 15 F.3d at 1510. The parties agreed to a stipulated judgment and a payment plan. Id.

    The Foxes missed payments several times and a new payment arrangement was reached

    each time. Id. Then, at a time when the Foxes were current on their payments, Citicorp’s

    attorney filed an application for a writ of garnishment in the Maricopa County court. Id.

    at 1511. In reversing the district court’s grant of summary judgment, the Ninth Circuit

    stated: “Finally, a jury could rationally find the filing of an application for a writ of

    garnishment when the Foxes were current in payments demanded by Citicorp agents to

    constitute an unfair or unconscionable means of collection or attempted collection under

    section 1692f.” Id. at 1517.

            The similarities between what occurred here and what occurred in the Fox case

    are unmistakable, and the fact that the Ninth Circuit and Seventh Circuit have both

    concluded that what allegedly happened in Fox is a violation of § 1692f supports

    Plaintiff’s position here that Med-1 violated § 1692f. But the facts here more strongly

    support a violation. There was no (explicit) representation by Citicorp in Fox that it

    would not pursue additional collection remedies as long as the Foxes were current on

    their payments. Here there was a representation by Med-1 that it would not obtain a

    judgment against Mr. Isler as long as Mr. Isler was current on his payments.

            Med-1 engaged in an unfair and unconscionable means to collect a debt when it

    obtained a default judgment against Mr. Isler despite telling Mr. Isler that it would not

    obtain a judgment against him as long as he remained current on his payments. This is a

    violation of § 1692f.



                                                   4
Case 1:18-cv-00860-MPB-SEB Document 36 Filed 04/10/19 Page 5 of 5 PageID #: 180



           IV.     CONCLUSION

           The undisputed material facts show that Defendant violated § 1692f of the

    FDCPA. Plaintiff respectfully requests the Court enter summary judgment in favor of

    Plaintiff and against Defendant on liability only.


                                                         Respectfully submitted,

                                                         Robert E. Duff, Atty No. 16392-06
                                                         Indiana Consumer Law Group/
                                                         The Law Office of Robert E. Duff
                                                         P.O. Box 7251
                                                         Fishers, IN 46037
                                                         800-817-0461
                                                         robert@robertdufflaw.com




                                                 5
